OPINION — AG — **** SCHOOL DISTRICT ELECTION — VOTING PROCEDURES **** (1) ALL PERSONS ARE REQUIRED BY THE PROVISIONS OF 70 O.S. 1970 Supp. 1-15 [70-1-15], TO BE REGISTERED WITH THE COUNTY ELECTION BOARD OF THE COUNTY IN WHICH PERSON RESIDES IN ORDER TO VOTE IN ANY SCHOOL DISTRICT ELECTION. (2) CHALLENGERS ARE PERMITTED AT EACH POLLING PLACE AT SCHOOL ELECTIONS AS PROVIDED IN 70 O.S. 1961 4-18 [70-4-18], (3) OFFICIALS OF A SCHOOL DISTRICT ELECTION ARE NOT AUTHORIZED TO CONDUCT A RECOUNT OF THE BALLOTS AND UNCHALLENGED VOTES AND, THEREFORE, THE BALLOTS MAY NOT SEPARATED. (5) WATCHERS ARE NOT AUTHORIZED IN SCHOOL DISTRICT ELECTIONS. CITE: OPINION NO. 65-214 (MARVIN C. EMERSON)